Judge Daly,
after hearing the argument of counsel, determined that all proceedings must stay in this action until the plaintiff paid the defendant the costs incurred in the marine court, and also costs of the present motion. That' *445it would be a dangerous precedent to permit a party to harass another by first discontinuing in one suit and then allowing him to commence another before payment of costs of first action. That the uniform practice of this court is, in such cases, to stay the proceedings until all the costs of the former suit are paid, and also the costs of the motion to stay, &c.
Order entered in accordance with decision.